Citation Nr: 1642543	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease, prior to March 4, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for Parkinson's disease with balance impairment, from March 4, 2013, to January 8, 2015.

3.  Entitlement to an initial rating in excess of 10 percent for Parkinson's disease with speech impairment.

4.  Entitlement to an initial rating in excess of 20 percent for Parkinson's disease affecting the left upper extremity.

5.  Entitlement to an initial rating in excess of 20 percent for Parkinson's disease affecting the right upper extremity.

6.  Entitlement to an initial rating in excess of 10 percent for Parkinson's disease affecting the left lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for Parkinson's disease affecting the right lower extremity.

8.  Entitlement to an initial compensable rating for Parkinson's disease with sexual dysfunction.

9.  Entitlement to an initial compensable rating for Parkinson's disease with masked facies.

10.  Entitlement to an initial compensable rating for Parkinson's disease with bowel impairment.

11.  Entitlement to an initial compensable rating for Parkinson's disease with partial loss of sense of smell.

12.  Entitlement to an initial rating in excess of 50 percent, for depression, due to Parkinson's disease.

13.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU), prior to September 29, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2010 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and New Orleans, Louisiana, respectively.  Jurisdiction over the appeal now resides with the RO in Muskogee.

In a July 2016 Appellant's Brief, the Veteran's representative noted that the Veteran experiences urinary problems, loss of sense of smell, sleep disturbance, difficulty chewing and swallowing, constipation, sexual dysfunction and difficulty walking, all secondary to his service-connected Parkinson's Disease.  The Board notes that the Veteran is already service-connected for residuals of his Parkinson's disease, including loss of sense of smell, bowel impairment, sexual dysfunction, and masked facies, which contemplates impairment of the cranial nerves that control chewing and swallowing.  He is also service-connected for disorders of the lower extremities and balance impairment.  The issue of separate ratings for urinary problems and sleep disturbance, secondary to service-connected Parkinson's disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the claims are referred back to the RO for appropriate action. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial increased rating for Parkinson's disease effecting the left upper extremity, right upper extremity, left lower extremity and right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to March 4, 2013, the combined disability rating resulting from the residuals of the Veteran's Parkinson's disease did not exceed 30 percent.

2.  From March 4, 2013 to January 8, 2015, the Veteran experienced occasional dizziness, manifested by balance impairment, associated with his Parkinson's disease.

3.  From March 4, 2013, the Veteran has experienced speech impairment manifested by no more than moderate incomplete paralysis of the 9th and 10th cranial nerves.

4.  From March 4, 2013, the Veteran has experienced ED (complete loss of erectile power); he does not have visible deformity of the penis.

5.  Prior to December 11, 2015, the Veteran experienced partial loss of sense of smell, associated with his Parkinson's disease.

6.  As of December 11, 2015, the Veteran has experienced complete loss of sense of smell, associated with his Parkinson's disease.

7.  From March 27, 2015, the Veteran has experienced less than moderate incomplete paralysis of the seventh cranial nerve (masked farcies).

8.  From March 27, 2015, the Veteran has experienced constipation, due to his Parkinson's disease; he does not experience frequent episodes of bowel disturbances with abdominal distress.

9.  For the period prior to September 29, 2015, the Veteran's depression, due to Parkinson's disease was productive of occupational and social impairment with reduced reliability and productivity.

10.  For the period beginning September 29, 2015, the Veteran's depression, due to Parkinson's disease has been productive of total occupational and social impairment.

11.  Prior to September 29, 2015, the Veteran's service-connected disabilities did not preclude him from obtaining or engaging in substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for Parkinson's disease are not met, prior to March 4, 2013.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8004 (2015).

2.  The criteria for a disability rating in excess of 10 percent for balance impairment associated with Parkinson's disease are not met from March 4, 2013 to January 8, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.87, Diagnostic Code 6204 (2015).

3.  The criteria for a rating in excess of 10 percent for speech impairment, associated with Parkinson's disease are not met.  38 U.S.C.A. §§  1155, 5107 
(West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8210 (2015).

4.  The criteria for a compensable disability rating for sexual dysfunction (ED) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.115b, Diagnostic Code 7522 (2015).

5.  Prior to December 11, 2015, the criteria for a compensable rating for loss of sense of smell, associated with Parkinson's disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.87a, Diagnostic Code 6275.

6.  For the period beginning December 11, 2015, the criteria for a 10 percent rating for loss of sense of smell, associated with Parkinson's disease are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.87a, Diagnostic Code 6275.
38 U.S.C.A. 

7.  The criteria for a compensable rating for masked farcies, associated with Parkinson's disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8207.

8.  The criteria for a compensable rating for bowel impairment, associated with Parkinson's disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3, 4.115b, Diagnostic Code 7522.

9.  Prior to September 29, 2015, a rating in excess of 50 percent for depression, due to Parkinson's disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9326 (2015).

10.  For the period beginning September 29, 2015, the criteria for a 100 percent rating for depression, due to Parkinson's disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9326 (2015).

11.  The criteria for a TDIU are not met prior to September 29, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of the Veteran working or seeking to work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Parkinson's Disease Prior to March 4, 2013

From January 26, 2010, to March 4, 2013, the Veteran was assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8004, for his service-connected Parkinson's disease, for what the RO described as ascertainable residuals related to difficulty speaking and using the left hand.

Under DC 8004, a 30 percent disability rating represents the minimum rating for paralysis agitans, or Parkinson's disease.  Evaluations of neurological conditions and convulsive disorders may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, vision impairment, disturbances of gait, tremors, visceral manifestations, etc., are to be considered referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, diseases and residuals are to be rated by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

If there are identifiable residuals that can be rated under a separate diagnostic code, and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See also VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.  

Private treatment records dated from June 2009 to September 2009 show that the Veteran was diagnosed with Parkinson's disease at the Oklahoma City VA Medical Center (VAMC) and prescribed medication.  

Outpatient treatment records from Oklahoma City VAMC dated from September 2005 to October 2008 show that he was first diagnosed with idiopathic early stage Parkinson's disease in September 2008.  Records dated from October 2009 to April 2010 show that he continued to treat his Parkinson's disease with medication.  

On VA examination in February 2010, the Veteran complained of being unable to use his left hand and arm in a normal manner, loss of strength in his hands, and an inability to walk or stand for long periods of time without stumbling when walking.  He also complained of weakness and fatigue.  He denied having a seizure disorder or a stroke, headaches, urinary incontinence, fecal leakage or dizziness.  

On physical examination, there was no evidence of hand tremor, posture was normal and gait was normal.  There was no difficulty with weight bearing, balancing, or with ambulation, and coordination was within normal limits.  
On neurological examination, motor and sensory function of the upper and lower extremities was within normal limits.  Cerebellar function was intact; Romberg's test was negative, Babinski sign was negative.  The examiner concluded that the Veteran did not suffer a stroke.  The examiner also concluded that the central nervous system condition did not affect the joints.  The examiner noted that the Veteran spoke with difficulty and could be described as sometimes having difficulty expressing with his speech.  There was no residual vision problem, and no findings of smell or taste problems.  On mental examination, the Veteran was alert and oriented, times three; behavior was normal; affect was appropriate; comprehension was normal; memory was intact; and there were no signs of tension.  With regard to employment, the Veteran reported that when he experienced an attack from his Parkinson's disease, he was able to work, but required medication (Carbidopa 25 mg.).  However, he also reported that he was not able to perform his job duties (law enforcement) in a safe manner.  The examiner concluded that the effect of his Parkinson's disease on his usual occupation was moderate, and the effect of the condition on his daily activities was moderate.

VA treatment records show that in October 2010, the Veteran reported symptoms of some rigidity and trouble walking.  He was also noted to have a raspy voice.  No specific clinical findings of the extremities were provided.  His medications were adjusted, and his muscle rigidity was noted to have improved.  In April 2012, he reported that he had fallen, due to the tendency of his left foot to stick on the ground.  An additional medication was added to his treatment regimen at that time.  He reported increased symptoms related to his voice in January, 2013.  An evaluation by a speech therapist resulted in a diagnosis of mild hypokinetic dysarthria.  He began receiving ongoing treatment with speech therapy at that time.  A treatment note dated in February, 2013, shows that he reported that he was having balance problems and tremors of the left arm.  Upon examination, there was some cogwheel rigidity at the left wrist.  

The medical evidence for this period shows that the Veteran reported problems with his speech and speaking, problems with the left upper extremity, and problems with standing and walking, due to his Parkinson's disease.  The Veteran was clinically diagnosed with a speech disorder and a disorder of the left hand.  The Board finds that as the combined disability rating resulting from these residuals would not exceed 30 percent, a rating in excess of 30 percent under DC 8004 was not warranted, and separate evaluations for the noted residuals of his Parkinson's disease was not warranted, prior to March 4, 2013.

As of March 4, 2013, the level of severity of the Veteran's residual disorders had increased, and resulted in a combined disability rating in excess of 30 percent.  As the combined rating for these disabilities exceeded 30 percent, they in effect replaced the minimum rating originally assigned under Diagnostic Code 8004 prior to March 4, 2013.

Parkinson's Disease with Balance Impairment

The Veteran is in receipt of a separate 10 percent evaluation for Parkinson's disease with balance impairment, under 38 C.F.R. § 4.87, DC 6204, for occasional dizziness, from March 4, 2013, to January 8, 2015.  See May 2015 rating decision.  

The RO rated the Veteran's balance impairment as noncompensable by analogy under 38 C.F.R. § 4.87, DC 6204.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical location and the symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2015).  While there is no diagnostic code that specifically addresses balance impairment, DC 6204 addresses dizziness, which is very similar to the symptoms the Veteran has described.  Review of the rating schedule discloses no diagnostic code that more appropriately reflects the disability at issue.  The disability will therefore be rated under Diagnostic Code 6204.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Under DC 6204, which provides the criteria for rating disabilities due to peripheral vestibular disorders, disabilities manifested by occasional dizziness are assigned a 10 percent disability rating.  Disabilities marked by dizziness and occasional staggering are assigned a 30 percent disability rating.  

On VA examination on March 4, 2013, the Veteran reported mild balance impairment, mild tremors, and occasional motor weakness and stiffness in the left lower leg.  X-rays showed spondylosis/disc disease of the cervical and lumbar spine.  He also complained of difficulty arising from some chairs and difficulty at times arising from his bed.  He also reported that he was starting to shuffle his feet.  

The medical evidence of record does not show that from March 4, 2013, to January 8, 2015, the Veteran experienced more than occasional dizziness, manifested by balance impairment, due to his Parkinson's disease, and there is no evidence or reports of staggering.  Accordingly, a rating in excess of 10 percent is not warranted under DC 6204.  

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code prior to January 8, 2015, but has been unable to find a basis for a higher or separate rating.

However, starting on January 8, 2015, the Veteran reported more severe symptoms of freezing gait, which had resulted in approximately four falls.  He reported that at times, he wanted his feet to move, but they wouldn't.  Additionally, he reported symptoms of bradykinesia, rigidity, difficulty sleeping, and depression, which his physician attributed to his Parkinson's Disease.  Accordingly, in a May 2015 rating decision, the RO discontinued the 10 percent evaluation for balance problems, under DC 6204, and assigned separate evaluations of 10 percent, under DC 8520, for mild incomplete paralysis of the right and left lower extremities, which contemplates the Veteran's symptoms of balance impairment.  Assigning separate ratings for balance impairment and paralysis of the lower extremities would constitute unlawful pyramiding.  Pyramiding,-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2015).

Parkinson's Disease with Speech Impairment

The Veteran is currently assigned a 10 percent evaluation for speech impairment, under 38 C.F.R. § 4.124a, DC 8210, from March 4, 2013, based on moderate incomplete paralysis of the 10th cranial nerve.

Under DC 8210, impairment (paralysis) of the cranial nerve that affects sensory and motor function of the organs of voice and respiration, and the pharynx, stomach, and heart is rated.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for moderate incomplete paralysis, a 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is warranted for complete paralysis.  The Rating Schedule does not define the terms "moderate" and "severe."  Further, the Board notes that the term incomplete paralysis is defined under 38 C.F.R. § 4.124a for disorders of the peripheral nerves rather than the cranial nerves.  Nevertheless, the term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis."  38 C.F.R. § 4.124a.

On VA examination on March 4, 2013, the Veteran reported moderate speech changes and an increase in speech difficulty.  There were no problems chewing or swallowing.

Private treatment records from OU Physicians Neurology Clinic show that on evaluation in March 2015, the Veteran was noted to have a slightly lower volume when speaking and masked farcies.  A referral was made at that time for speech therapy.

On VA examination in May 2015, he reported hoarseness and difficulty talking.  The examiner concluded that there was moderate incomplete paralysis of the glossopharyngeal (9th) and vagus (10th) cranial nerves.

There is no evidence of record showing that the Veteran has more than moderate incomplete paralysis of the cranial nerves controlling his ability to speak.  As such, a rating in excess of 10 percent under DC 8210 or 8209 is not warranted.  
The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found no basis for a higher or separate rating.

Parkinson's Disease with Sexual Dysfunction (ED)

The Veteran's ED is rated as noncompensable (0%) by analogy under 38 C.F.R. 
§ 4.115b, DC 7522, for sexual dysfunction, from March 4, 2013.  He has also been awarded, related to his ED, special monthly compensation (SMC), based on loss of use of a creative organ, effective March 4, 2013.

When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical location and the symptomatology, are closely analogous.  38 C.F.R. 
§ 4.20 (2015).  

While there is no diagnostic code that specifically addresses ED, DC 7522 addresses loss of erectile power, which is the symptomatology that the Veteran has described.  DC 7522 is the only diagnostic code that specifically addresses erectile function, and is therefore the most appropriate code for evaluating the Veteran's ED.  Under DC 7522, deformity of the penis with loss of erectile power is rated as 20 percent disabling.

A footnote to DC 7522 indicates that review for entitlement to a special monthly compensation (SMC) under § 3.350 should be taken.  Such review was taken, and as noted above, the Veteran has been awarded SMC for loss of use of creative organ.

On VA examination on March 4, 2013, the Veteran reported severe sexual dysfunction, specifically, erectile dysfunction (ED) since 2010 or 2011, treated with oral medication, which was ineffective.  He noted that he was still experiencing ED and was not able to achieve an erection for intercourse.  

On VA examination in May 2015, the Veteran was diagnosed with erectile dysfunction (ED), which the examiner opined was secondary to his Parkinson's disease.  The Veteran reported that his ED was severe, in that he was treated with oral medication, which was ineffective, and he was not able to achieve an erection for intercourse. 

The medical evidence does show that the Veteran has loss of erectile power.  However, there is no evidence showing that the Veteran has deformity of the penis.  When the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a 0 percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  In the case of evaluation under Diagnostic Code 7522, when both deformity of the penis and loss of erectile power are not shown, a 0 percent rating will be assigned.  As the Veteran does not have deformity of the penis, the existing 0 percent rating is the appropriate rating under Diagnostic Code 7522, and his ED does not warrant a higher rating.  

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.

As noted above, the RO granted, based on the Veteran's ED, SMC based on loss of use of a creative organ, in accordance with 38 U.S.C.A. § 1114 (k) and 38 C.F.R. 
§ 3.350 (a)(1).  Thus, while a compensable rating under Diagnostic Code 7522 is not warranted for the Veteran's ED, compensation, in the form of SMC, is in effect for that disorder.

Parkinson's Disease with Masked Facies

The Veteran's masked facies has been rated as noncompensable (0%), pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8207, for incomplete paralysis of the seventh cranial nerve, a facial nerve, from March 27, 2015.  

Under DC 8207, a 10 percent disability rating is warranted for incomplete moderate paralysis, a 20 percent disability rating is warranted for incomplete severe paralysis, and a 30 percent disability rating is warranted for complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2015).

The medical evidence of record prior to March 27, 2015 is negative for any evidence of paralysis of the cranial nerves or masked facies, and there were no problems chewing or swallowing.  See March 2013 VA examination.  

Private treatment records from OU Physicians Neurology Clinic show that on evaluation on March 27, 2015, the Veteran was noted to have masked facies.  However, there is no evidence showing that he had at least moderate incomplete paralysis of the seventh cranial (facial) nerve.  When the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a 0 percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  As there is no evidence during the pendency of the appeal showing that the Veteran has at least moderate incomplete paralysis of the seventh cranial (facial) nerve, the existing 0 percent rating is the appropriate rating under Diagnostic Code 8207, and his disability does not warrant a higher rating.

The Board has also considered whether there is any basis for a higher or separate rating under any other diagnostic code, but has found none.

Parkinson's Disease with Bowel Impairment

The Veteran is currently assigned a noncompensable (0%) evaluation under 38 C.F.R. § 4.114, DC 7319, for bowel impairment, from March 27, 2015.

Under DC 7319, a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A (maximum) 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.

On VA examination in March 2013, the Veteran complained of increased fatigue and urinary urgency, secondary to benign prostatic hypertrophy (BPH), but denied the use of absorbent pads, incontinence or constipation.  

Private treatment records from OU Physicians Neurology Clinic show that on evaluation on March 27, 2015, the Veteran reported symptoms of constipation and urinary frequency.  Only urinary frequency was noted to be due to BPH.

On VA examination in May 2015, the Veteran complained of mild constipation, but denied urinary problems.

On VA intestinal conditions examination in December 2015, the Veteran complained of some constipation, and reported using a stool softener on a daily basis.  His diagnosis of bowel impairment associated with Parkinson's disease was continued.

Although the Veteran has experienced constipation, related to his Parkinson's disease, since March 27, 2015, he has not reported and the evidence does not show that he has experienced frequent episodes of bowel disturbances with abdominal distress.  As such, a compensable rating is not warranted under DC 7319.  

The Board has also considered whether there is any basis for a higher or separate rating under any other diagnostic code, but has found none.

Parkinson's Disease with Loss of Sense of Smell

The Veteran is currently assigned a noncompensable (0%) rating for loss of sense of smell, associated with Parkinson's disease, under 38 C.F.R. § 4.87a, DC 6275, as of May 29, 2015.

Under DC 6275 of 38 C.F.R. § 4.87a, a sole 10 percent rating is authorized for complete loss of sense of smell.

On VA examination on May 29, 2015 and again on December 11, 2015, the Veteran reported partial loss of sense of smell, related to his Parkinson's disease.  However, the December 11, 2015 examiner noted that his condition had progressed to full loss of sense of smell.  He was diagnosed with anosmia (the inability to detect any odor), secondary to Parkinson's disease. 

The evidence does not show that the Veteran had a complete loss of sense of smell prior to December 11, 2015.  As such, a compensable rating was not warranted at that time.  When the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a 0 percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31.  As the Veteran did not have complete loss of sense of smell prior to December 11, 2015, the existing 0 percent rating is the appropriate rating under Diagnostic Code 6275, and his disability does not warrant a higher rating for that period.

However, as of December 11, 2015, a 10 percent rating under DC 6275 is warranted, as there is evidence at that time of complete loss of sense of smell, diagnosed during VA examination.  As noted above, 10 percent is the highest and only rating available for complete loss of sense of smell.  

The Board has also considered whether there are any grounds for a higher or separate rating under any other diagnostic code, but has found none.

Depression, due to Parkinson's Disease

Period Prior to September29, 2015

The Veteran's depression has been rated as 50 percent disabling under DC 9326, from March 27, 2015.  

Under Diagnostic Code 9326, a 50 percent evaluation is assigned under Diagnostic Code 9326 when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9326. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995). 

A GAF score of 40-31 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and the Veteran is unable to work.)  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).

On VA examination in March 2013, the Veteran denied daytime sleepiness, but stated that he had difficulty with nighttime insomnia, for which he took Trazodone if needed to help initiate sleep.  He denied a history or treatment for depression, and noted that he was still driving.  He denied needing help with his activities of daily living.  

During private treatment on March 27, 2015, the Veteran reported symptoms of mild depression and anxiety, and hallucinations.  His hallucinations were believed to be associated with his medication, and adjustments were made.  A diagnosis of mood disorder, in conditions classified elsewhere, was made.

On VA examination in May 2015, it was noted that there was severe sleep disturbance and mild depression, but no cognitive impairment or dementia.  The examiner also noted that the Parkinson's disease did not affect the Veteran's ability to work.  

The Veteran was afforded a VA mental disorders examination in June 2015.  He was diagnosed with depression, secondary to his Parkinson's disease.  During the examination, he reported frequent depression that occurred very easily.  He also noted that he worried about his physical decline and being a burden to his daughter, and frequent falls.  He also complained of severe sleep impairment for 5 or 6 years and nightmares once a month.  He was irritable and did not have an interest in or participate in any enjoyable activities.  He had low energy and no appetite, but reported normal libido.  He also reported thoughts of death, but denied suicidal ideation or intent.

On mental status examination, he was alert and oriented to person, place, time and situation.  He was also well-groomed, neatly dressed and cooperative.  There was mild reduced mobility in his facial expression (masked facies).  Psychomotor activity was somewhat slowed.  Speech was regular in rate and rhythm and mostly coherent.  However, there was intermittent slurring of his words, which he reported worsened with stress.  Mood was mildly depressed and affect was somewhat flat, but he did show some range of appropriate affect.  Attention and concentration were mildly impaired; he could spell a word forward and backward, but lost track of the task on serial subtraction.  Long-term memory for personal events appeared intact.  Thinking was organized, logical and goal-directed.  Judgment and insight were good.  He reported having low energy and poor appetite.  There were no indications of thought disorder, hallucinations, or delusions.  He denied past or current suicidal thoughts and denied any intent to harm himself.  He denied any current aggressive or homicidal thoughts and intent.  The examiner found that the Veteran's depression was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Prior to September 29, 2015, the Veteran has not endorsed suicidal or homicidal ideation; he has not reported obsessional rituals that interfere with routine activities; speech has not been reported as illogical, obscure or irrelevant; and although he reported being irritable in June 2015, there is no evidence of unprovoked irritability with periods of violence.  There is no evidence of spatial disorientation, and personal appearance and hygiene have been appropriate.  He has reported continuous depression, but not to the extent that he was not able to function independently, appropriately or effectively.  The only relationship of real significance noted during this period is with his daughter, but there is no evidence that he was not able, as opposed to not interested, in establishing and maintaining effective relationships.  With regard to how his Parkinson's disease affected his ability to establish and maintain effective relationships, a May 2015 VA examiner found that the Parkinson's disease did not affect the Veteran's ability to work.  Furthermore, there is no indication of severe occupational impairment until the Veteran filed his claim for individual unemployability in September 2015, confirmed by findings on examination in December 2015. 

Based on these findings, which fail to show occupational and social impairment with deficiencies in most areas, the Board finds that a rating in excess of 50 percent is not warranted prior to September 29, 2015.

Period Beginning September 29, 2015

The Veteran was afforded his most recent VA mental disorders examination in December 2015.  He reported that his Parkinson's disease had gotten worse over the last 4 to 5 months, stating that he experienced frequent falls, more speech problems, an increase in his anxiety, intermittent episodes of being completely immobile, and an inability to maintain his part-time job.  All of these problems, he reported, had exacerbated his depression.  He reported that since his last examination in June 2015, he had moved to Oklahoma City and was living by himself after living with his daughter for the past year.  He also reported that he had stopped working at his part-time security guard job, due to the mental and physical stress of the position.  The examiner noted the Veteran's symptoms of depressed mood, anxiety, near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impairment of short-term and long-term memory; flattened affect; disturbances of motivation and mood; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner opined that the Veteran's depression was manifested by total occupational and social impairment.

The Veteran has been granted entitlement to individual unemployability beginning September 29, 2015, based on the findings of VA examiners in December 2015, that his service-connected Parkinson's disease and residual, secondary disorders cause him to be unemployable.  See December 2015 VA examination reports.  The Board finds that based on the findings of the VA December 2015 mental disorders examiner, the Veteran is not only totally occupationally impaired, but also totally socially impaired.  Furthermore, as the Veteran reported during his December 2015 mental disorders examination that his social functioning declined following his June 2015 examination, the Board finds that it is reasonable to infer that he has been totally socially impaired since at least September 29, 2015, when the Veteran filed his claim for individual unemployability.  As such, the Board finds that a 100 percent rating is warranted for depression, beginning September 29, 2015.

Extraschedular Consideration

The Veteran's disorders noted above, which are secondary to his Parkinson's disease, including balance impairment, speech impairment, loss of sense of smell, bowel impairment, sexual dysfunction (ED), masked farcies, and depression have not required frequent hospitalizations, and there is no contention or other evidence that any of these disorders produced marked interference with capacity for employment, prior to September 29, 2015.  The rating criteria provide for higher ratings for greater disability.  Thus, the Veteran's disorders associated with his Parkinson's disease, do not present an exceptional or unusual disability picture, it is practical to evaluate these disorders under the rating schedule, and it is not necessary to refer the rating of any of these disorders for consideration of an extraschedular rating.  

The Veteran is competent to report the symptoms of his disabilities.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for higher schedular ratings, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, for any of the disabilities noted above, he is not competent to make such an assertion.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 
7 Vet. App. at 208.

TDIU Prior to September 29, 2015

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is found to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321 (b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2015).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19 (2015). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16 (a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations. Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Service connection is currently in effect for Parkinson's disease, evaluated as 20 percent disabling from January 26, 2010 to March 4, 2013; depression, due to Parkinson's disease, evaluated as 50 percent disabling from March 27, 2015 to September 29, 2015, and (with the increased rating being granted in this decision) 100 percent disabling from September 29, 2015; Parkinson's disease affecting the left upper extremity, evaluated as 20 percent disabling from March 4, 2013; Parkinson's disease affecting the right upper extremity, evaluated as 20 percent disabling from March 4, 2013; Parkinson's disease affecting the right lower extremity, evaluated as 10 percent disabling from January 8, 2015; Parkinson's disease affecting the left lower extremity, evaluated as 10 percent disabling from January 8, 2015; bilateral hearing loss, evaluated as 0 percent disabling from November 26, 2008; tinnitus, evaluated as 10 percent disabling from November 26, 2008; Parkinson's disease with balance impairment, evaluated as 10 percent disabling from March 4, 2013 to January 8, 2015; Parkinson's disease with speech impairment, evaluated as 10 percent disabling from March 4, 2013; Parkinson's disease with sexual dysfunction (ED), evaluated as 0 percent disabling from March 4, 2013; Parkinson's disease with bowel impairment, evaluated as 0 percent disabling from March 27, 2015; Parkinson's disease with masked farcies, evaluated as 0 percent disabling from March 27, 2015; and Parkinson's disease with partial loss of sense of smell, evaluated as 0 percent disabling from May 29, 2015 and (with the increased rating being granted in this decision) 10 percent disabling from December 11, 2015.  The combined rating is 90 percent from May 29, 2015.  Thus, the Veteran meets the schedular criteria for consideration of TDIU as of May 29, 2015.  See 38 C.F.R. § 4.16 (a) (2015). 

As noted above, the Veteran has been granted entitlement to TDIU as of September 29, 2015, but he claims that he has been unemployable due to his service-connected Parkinson's disease and depression since December 2014.  See September 2015 claim for TDIU.  Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating until May 29, 2015, and he has been awarded a TDIU as of September 29, 2015, he has alleged unemployability prior to that date and the Board must therefore determine whether the evidence warrants an award of TDIU prior to September 29, 2015.  As set out above, such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), and when two additional criteria are met.  First, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16 (b) (2015).  Second, the case must present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards; see 38 C.F.R. § 3.321 (2015).  In this case, as will now be addressed, neither criterion is met prior to September 29, 2015.  Therefore, referral of this case to the Director of the VA Compensation and Pension Service for extra-schedular consideration for the period prior to September 29, 2015 is not in order. 

The Veteran filed his claim for individual unemployability in September 2015.  However, the first evidence of record indicating that the Veteran's service-connected disabilities were severe enough to render him unemployable are the December 2015 VA examinations.  Furthermore, information obtained from his last employer shows that he last worked in April 2015, and that he was terminated for unknown reasons.  There is no probative evidence of record to support the Veteran's claim that he was unemployable as of December 2014, especially in light of the fact that he was still working in April 2015, just 5 months prior to the effective date of his TDIU.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected disabilities caused him to stop working in 2014.  Moreover, the Board recognizes that the Veteran is competent to describe the symptoms and associated limitations of his disabilities.  However, there is no evidence of record showing that the Veteran was ever terminated from or denied employment due to any of his service-connected disabilities prior to September 29, 2015.

Based on these findings, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran was not rendered unemployable as a result of his service-connected disabilities prior to September 29, 2015.  38 U.S.C.A. § 5107 (b) 
(West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU for the period prior to September 29, 2015, and that referral for consideration of entitlement to TDIU on an extraschedular basis prior to that date is not warranted.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


ORDER

An increased rating for Parkinson's disease, prior to March 4, 2013, is denied.

An increased rating for balance impairment, associated with Parkinson's disease from March 4, 2013 to January 8, 2015, is denied.

An increased rating for speech impairment, associated with Parkinson's disease, is denied.

An increased rating for sexual dysfunction (ED), associated with Parkinson's disease, is denied.

An increased rating for masked facies, associated with Parkinson's disease, is 
denied.

An increased rating for bowel impairment, associated with Parkinson's disease, is 
denied.

Prior to December 11, 2015, a rating a compensable rating for loss of sense of smell, associated with Parkinson's disease, is denied.

For the period beginning December 11, 2015, a 10 percent rating for loss of sense of smell, associated with Parkinson's disease, is granted, subject to the law and regulations governing the payment of monetary benefits.

Prior to September 29, 2015, a rating in excess of 50 percent for depression, due to Parkinson's disease, is denied.

For the period beginning September 29, 2015, a 100 percent rating for depression, due to Parkinson's disease, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU prior to September 29, 2015, is denied.


REMAND

The Veteran was afforded his most recent VA peripheral nerves examination in December 2015, to evaluate his service-connected peripheral neuropathy of the bilateral upper and lower extremities, all secondary to his service-connected Parkinson's disease.  The examiner failed to identify which nerves of the upper or lower extremities were affected, or to indicate the level of complete or incomplete paralysis present for each of the affected nerves.  As such, the Board finds that the examination is incomplete and therefore, inadequate for evaluation purposes.  

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 
Therefore, the Board finds that a remand for a new examination, to determine the current level of severity of the bilateral upper and lower extremity disabilities is necessary. 

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Schedule the Veteran for VA examination(s) to determine the current severity of his peripheral neuropathy of the bilateral upper and lower extremities.  The claims file, to include this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

Any appropriate studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the disabilities under the rating criteria.  In particular, the examiner should indicate whether the Veteran has mild, moderate, or severe incomplete paralysis or complete paralysis of each extremity.  He or she should also discuss any functional impairment resulting from these disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


